Citation Nr: 1427858	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for fusion of the C5 and C6 vertebrae.

2.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In his substantive appeal to the Board, the Veteran requested a video-conference hearing before a member of the Board.  He was notified of his scheduled May 2013 hearing by letter in April 2013, but did not attend the hearing, and stated that he no longer desires a hearing.  See April 2014 letter.

The issue of entitlement to an initial rating in excess of 30 percent for an anxiety disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Fusion of the C5 and C6 vertebrae (residuals of degenerative joint disease), was not affirmatively shown to have had onset during service; degenerative joint disease of the cervical spine was not manifested to a compensable degree within one year from the date of separation from service; and fusion of the C5 and C6 vertebrae first shown after service beyond the one year presumptive period for degenerative joint disease as a chronic disease, is unrelated to an injury, disease, or event, including an RPG incident, in service.


CONCLUSION OF LAW

The criteria for service connection for fusion of the C5 and C6 vertebrae have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in May 2009, June 2009, and February 2010 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his cervical spine disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a September 2011 statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

A VA examination was conducted in January 2010; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


Service Connection

The Veteran asserts that fusion of the C5 and C6 vertebrae (residuals of degenerative joint disease) was incurred in service when he was blown out of an armored vehicle by an RPG.  He gives a history of pain since the incident.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

To establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

It is undisputed that the Veteran was injured during the inservice RPG incident.  He received treatment for these injuries in and immediately after service.  However, these records are negative for complaints or diagnosis related to the cervical spine.

In 1996, the Veteran underwent anterior cervical discectomy and fusion of C5 and C6.  The preoperative diagnosis was left C6 radiculopathy and C5 and C6 disc collapse with stenosis of the neural foramen bilaterally.  

The Veteran's current diagnosis is C5 and C6 vertebrae (residuals of degenerative joint disease).  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement. 

The "nexus" requirement may be established for a chronic disease, such as degenerative joint disease, by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

While the Veteran was injured during service, service treatment records, including separation examination, are negative for any complaints, diagnoses, or treatment of degenerative disc disease of the cervical spine.  Thus, service connection on the basis of chronicity in service or continuity of symptomatology is not warranted.  

Nevertheless, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report neck pain since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, spinal fusion and degenerative joint disease are not simple medical conditions the Veteran is competent to self-diagnose, because they fall outside the realm of common knowledge of a lay person, that is, these diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given that they were initially diagnosed over 26 years after separation from service.  

The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose spinal fusion or degenerative joint disease or offer an opinion as to their etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In a January 2010 VA medical examination report, the examiner concluded that C5 and C6 fusion (residuals of degenerative joint disease of the cervical spine) is less likely as not caused by or the result of military service, particularly the RPG incident in November 1968.  The rationale was that on VA examination in February 1975, the Veteran had C7 spinal process tenderness only, but no other neurological findings, and completely normal C-spine x-rays.  Axial loading did not produce pain.  The examiner explained that these two, together, completely rule out any foraminal or disc problem as of 1975.  He noted preoperative studies done in 1996 indicate "collapse of C5-6 disc" with severe foraminal stenosis due to overgrowth in this area.  He emphasized that this was 21 years after the 1975 VA examination indicated that there was no pathology.  The examiner explained that is impossible for him to assign causation, with anything approaching a 50 percent probability, to military service.  He opined that it is for more probable that the Veteran's age and every day activities are to blame.  He noted that the Veteran is an avid motorcyclist, so it is very reasonable to assume that he engages in activities which, over the long-term, can cause cervical spine pathology.

The competent medical evidence of record pertaining to a "nexus" to service consists of January 2010 medical opinion.  The opinion constitutes competent and persuasive medical evidence with respect to the onset of the current cervical spine disorder and any nexus to service, which opposes rather than supports the claim.  The opinion was rendered by a medical professional who reviewed the Veteran's file and supported his conclusions with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

The preponderance of the evidence is against the claim for fusion of the C5 and C6 vertebrae; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for fusion of the C5 and C6 vertebrae is denied.



REMAND

In February 2011 and March 2013, the Veteran reported that his anxiety disorder has worsened since his last VA examination in February 2010.  As the evidence suggests a material change in the disability, reexamination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner is to identify the current severity of the Veteran's service-connected anxiety disorder.  The entire claim file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


